DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 31, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 discloses the limitation “such date”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 31 discloses several optional limitations that makes the claim unclear.  The claim is interpreted as best understood.
Claim 31 discloses the limitation “the dynamic plaque or dashboard that is pre-loaded with one or more authorization codes”.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 31 discloses the limitation “the building performance information calculated thereby or stored therein”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 discloses the limitation “the building performance information”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 35 discloses the limitation “the length, width, thickness, color, hue, saturation, darkness, lightness, brightness, brilliance, dullness, contrast, intensity, density or pattern”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-40 are rejected under 35 U.S.C. § 101 because the claimed invention is not directed to patent eligible subject matter.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim,
any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
According to the first part of the analysis, in the instant case claims 1-40 are directed to one of the four statutory categories (i.e., process, machine, manufacture, or composition of matter).  Nevertheless, the claims fall within the judicial exception of reciting an abstract idea.
	The Supreme Court and Federal Circuit have identified abstract ideas in patent claims by making comparisons to concepts found in past decisions to be judicial exceptions to eligibility. July 2015 Update on Subject Matter Eligibility, 80 Fed. Reg. 45429 (July 30, 2015) (“IEG Update”), which refers to additional guidance published on the USPTO website at http://www.uspto.gov/patent/laws-andregulations/ examination-policy/2014-interim-guidance-subject-matter-eligibility-0. (see
July 2015 Update: Subject Matter Eligibility (“My Update”) at the link above, page 6).
	Claim(s) 1-40 is/are directed to a judicial exception in the form of an abstract
idea. The abstract idea is that of storing and displaying information regarding a building performance directed to an idea of itself as explained below.
	For independent claim 1, the steps that are defining the abstract idea are the steps of “…storing the building or structure performance data and the building or structure performance scores…”, “storing display programming code or instructions corresponding to at least one of the building or structure performance data and the building or structure performance scores”, “wherein the performance data or performance scores comprise at least three of water data, energy data, human experience data, transportation data, and waste data…”, “visually show… to a building or structure user or manager at least the performance scores”.
For independent claim 11, the steps that are defining the abstract idea are the steps of “storing the building performance data and building performance scores associated with the predetermined building or structure”, “updating or calculating the building performance data and building performance scores associated with the predetermined building or structure”, “transferring at least one of the building performance data and the building performance scores… in response to an authorized request”, “authorize the validity of the request”.
For independent claim 17, the steps that are defining the abstract idea are the steps of “display at least one of building or structure performance data and building or structure performance scores associated with such data, the data and scores corresponding to a predetermined building or structure… r storing the building performance data and the building performance scores associated with the predetermined building or structure… updating or calculating the building performance data and building performance scores associated with the predetermined building or structure… transferring at least one of the building performance data and the building performance scores… in response to an authorized request ”, “storing at least one of the building or structure performance data and the building or structure performance scores… storing display programming instructions corresponding to at least one of the building or structure performance data and the building or structure performance scores”, “wherein the performance data or performance scores comprise at least three of water data or scores, energy data or scores, human experience data or scores, transportation data or scores, and waste data… “visually show… to a building or structure user or manager at least the performance scores.”
For independent claim 28, the steps that are defining the abstract idea are the steps of “generating a request for building performance score information”, “sending the request for the building performance score information”, “authorizing… the request for the building performance score information”, “following authorization of the request for the building performance score information… at least one of retrieving the building performance score information from and calculating the building performance score information…, where the building performance score information corresponds to the predetermined building or structure”, “sending the building performance score information”, and “displaying performance scores corresponding to the building performance score information”.
These steps are describing the abstract idea of collecting, storing and displaying information which is directed to “mental processes".  This is an abstract process that is fully capable of being performed by a person using pen and paper.
 The grouping "Mental Processes"’ is used to describe an idea standing alone such as an uninstantiated concept, plan or scheme, as well as a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper.’ Some concepts that are “ideas” can also fall within other categories. 
Based on the abstract idea identified in Part 2A of the analysis, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (Part 2B).
In this case, after considering all claim elements, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry which has been treated by the courts as an attempt to link the abstract idea to a particular technological environment, Alice Corp. Pty.Ltd. v. CLS Bank Int’l.
For independent claims 1, 11, 17 and 28 the claims recites a method, and system performing functions and method steps that are considered to be well-known, routine and conventional activities previously known in the computing arts. The claims discloses a computing device configured to perform the claimed abstract idea. However the mere recitation of a computer configured to perform processes and the computer elements such as a computer storage devices, processor or the user of the internet is akin to adding the words “apply it” with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the abstract idea. The courts have found that simply limiting the use of the abstract idea to a particular technological environment does not add significantly more (See, e.g., Flook.). Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the abstract idea, such as improving the performance of a computer or any other technology, such as the storage medium. Applying a generic computer as a tool being used to perform the abstract idea is just linking the abstract idea to a particular environment and therefore cannot be considered to be significantly more than the abstract idea itself.
Dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:
Claims 2-4, 18-20,  and 33-37 cannot be considered to be significantly more because they are directed to displaying data in a computer interface. Displaying data is considered to be an insignificant extra solution that every general purpose computer is able to perform; therefore cannot be considered to be significantly more than the abstract idea.
Claims 5-8, 10, 12-14, 16, 21-23, 25, 26, 27, 30, 31, 38-40 cannot be considered to be significantly more because they are directed to data transfer and storing. Data gathering or transmission and storing data are considered to be an insignificant extra solutions that every general purpose computer is able to perform; therefore cannot be considered to be significantly more than the abstract idea.
Claims 9, 15, 24, 29, and 32 are reciting further embellishment of the abstract idea, because the claims are directed to further describe specifics. The claims do not offer something that can be considered to be a significantly more than the judicial exception.
As a result, the claimed system is still considered to be nothing more than a general purpose computer that happens to be the particular means for performing/executing instructions, i.e. abstract idea.
Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to nonstatutory subject matter. See Alice Corporation Pty. Ltd. v. CLS Bank International, et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman (US Patent Publication 2013/0035992).
Regarding claim 1, Silverman discloses a device configured to display at least one of building or structure performance data and building or structure performance scores associated therewith, the data and scores corresponding to a predetermined building or structure within which the device is mounted, with which the device is associated, or to which the device is operably connected, (at ¶ [0261]-[0263] wherein it is disclosed a computer running a web browser in which a dashboard is displayed.  The dashboard comprising information related to a building or structure performance data as shown in Figures 5a-5a2, 11-44 “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2). If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”.  Further see ¶ [0237]) disclosing “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00")”. comprising:
at least one processor (at ¶ [013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers… informs each user how  they are doing towards achieving their goals, and shows how much they are  saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".”, [0211] “The Resource Points may be viewed (e.g. by the Participant) for example at a local terminal such as a computer or other peripheral as described further herein, or they may be viewed remotely such as over the Internet.”, [0237] “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00").”);
first storage means for storing the building or structure performance data, the first storage means being operably connected to the processor (at ¶[0234] “database 532 is a repository of historical data from previous samples”, [0239] “Also stored in the database shown in FIG. 5 is the Points database 576, which is a repository of the Resource Points that have been awarded to or otherwise accumulated by an end user under this invention.  As previously mentioned, the account of Resource Points may be stored locally in storage 222, at each user Location 108, or a central repository as shown in FIG. 5 may be implemented.  In addition, the account information may be synchronized between the local storage and the central storage so each location has valid information regarding a user's Resource Point account.”);
second storage means for storing display programming code or instructions corresponding to at least one of the building or structure performance data and the building or structure performance scores, the second storage means being operably connected to or included in the processor (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”, Further see [030], [0143], [0148], [0150], [0181], [0190] and [0215].), and
a display operably connected to the processor (at ¶[013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers, thermostat displays or other information display devices) informs each user how they are doing towards achieving their goals, and shows how much they are saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".” And [0142] “FIG. 53 shows a display device that is linked to the meter and also to other sensors, as well as containing sensors of its own.  It can provide timely information and control interface for the Local End-User.”); 
wherein the performance data or performance scores comprise at least three of water data, energy data, human experience data, transportation data, and waste data (at ¶138 it is disclosed the resources sensing devices 124 are used to receive information of resources utilization (i.e. performance data) of several devices within a location, ¶142 further discloses examples of the resource sensing devices such as an “electric meter” and ¶155 discloses the variety of resources that can be monitored such as “electricity”, “water” and “air quality”.  See also ¶208 (“resource utilization may be monitored at the Location by monitoring the total amount of consumption…of the resource”), ¶225 (“The Resource Sensor Device 124 operates to measure, monitor or calculate the utilization of the Resource (the Resource Utilization Parameters) by the associated Resource Utilization Device 122.)” .).
Regarding claims 2-4 , Silverman discloses the device according to claim 1. Claim 1 requires the device to display at least one of “building or structure performance data” or “building or structure performance scores".  Silverman discloses displaying “building or structure performance data”.  Based on the requirements of claim 1, displaying “building or structure performance scores" is not required.  Furthermore, claims 2-4 are considered based on the requirements of claim 1.     
Regarding claim 5, Silverman discloses the device of claim 1, wherein the device is further configured to communicate with a central web server (CWS) and download the performance data (at ¶[0251] “If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc.”  [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”).
Regarding claim 6, Silverman discloses the device of claim 5, wherein the device is further configured to download, store and execute animation code or instructions from the CWS that correspond to the building performance data (at ¶ [0149]-[0151] “Program Administrators (110)--the Program Administrators define the type, measurement, formulas and calculation methods for parameters related to the various resources considered in the Resource Points Program, and determines the Program Rules governing the type and quantity of Resource Points awarded to… The Program Administrators also set Program Rules governing the interactions between participants, and the mediation of conflicting Resource Utilization requirements from resource production and delivery systems, consuming devices, end-users, and their respective agents, such as agent software programs operating interactively on behalf of Program Participants, that model their behavior, requirements and/or goals.”, Further see ¶ [0217], [0219], [0221]. These paragraphs discloses that the Program administrators and operators define the rules and parameters related to the system, since this is a computerized system it is understood that such instructions are electronically transmitted, stored and executed.).
Regarding claim 7, Silverman discloses the device of claim 5, wherein the device is configured to launch a web browser to communicate with the CWS via the internet, and the processor, memory or storage devices associated with the device are loaded with one or more executable software modules configured to display the building performance data (at [0237]) disclosing “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00") and [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”).
Regarding claim 8, Silverman discloses the device of claim 7, wherein the device is programmed to execute the opening of a URL that provides access to building performance scores stored in the CWS that correspond to the building with which the device is associated (¶[0237] “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00").  Also shown are the exchange of agreements 528 and an information exchange 526 which interact with the Program Rules 114 as shown.”, [0257] “The user interface, which may for example be a web browser running an interface page from a local web server operating in association with the LRM Device 214” [0261] “Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE)”, [0263] “Assuming that a computer running a web browser is implemented in this example, then the user is able to interact with the system as follows.  FIG. 11 illustrates an introductory web portal page 1102 ("My Home Energy Portal") which is a dashboard that would be displayed upon a user logging into the system.”).
Regarding claim 9, Silverman discloses the device of claim 5, wherein the device is a dashboard device (at ¶[013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers, thermostat displays or other information display devices) informs each user how they are doing towards achieving their goals, and shows how much they are saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".”  Further see Figure 5a-1 and 5a-2 and ¶[0263].).
Regarding claim 10, Silverman discloses the device of claim 5, wherein the processor, memory or a storage device associated with the device is pre-loaded with one or more authorization codes that permit at least partial access to the CWS and the performance data (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”, Further see [030], [0143], [0148], [0150], [0181], [0190] and [0215].  Further [033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”" and [0269] “The Program Administrator 1110 and/or Program Operator 1112 may implement an Admin Interface to interoperate with the system as will now be described.  In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.”).
Regarding claim 11 Silverman discloses a central web server (“CWS”) configured to operate in conjunction with a remote device configured to display at least one of building or structure performance data and building or structure performance scores associated with such date, the data and scores corresponding to a predetermined building or structure within which the device is mounted, with which the device is associated, or to which the device is operably connected (at ¶[0251] “If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc.”  [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”), comprising:
means for storing the building performance with the predetermined building or structure (at ¶ [0149]-[0151] “Program Administrators (110)--the Program Administrators define the type, measurement, formulas and calculation methods for parameters related to the various resources considered in the Resource Points Program, and determines the Program Rules governing the type and quantity of Resource Points awarded to… The Program Administrators also set Program Rules governing the interactions between participants, and the mediation of conflicting Resource Utilization requirements from resource production and delivery systems, consuming devices, end-users, and their respective agents, such as agent software programs operating interactively on behalf of Program Participants, that model their behavior, requirements and/or goals.”, Further see ¶ [0217], [0219], [0221]. These paragraphs discloses that the Program administrators and operators define the rules and parameters related to the system, since this is a computerized system it is understood that such instructions are electronically transmitted, stored and executed.);
means for updating the building performance data associated with the predetermined building or structure (at ¶[029] “Data is received and variable points awarded in as close to real time as practical, to provide timely feedback to users and reinforce the value to them of the solution."  Further example of receiving and updating the building performance data is found at ¶[0257] and [0261], [0269], [0331].), and
means for transferring the building performance data to the remote device via the internet in response to an authorized request generated by the remote device and communicated to the CWS via the internet (at [0261] “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2).  The user terminal may also be directly connected to the LRM Device 214 if a location area information and control network (LAN) is not present at the Location.  If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”);
wherein the CWS is configured to authorize the validity of the request from the remote device before permitting the building performance data and the building performance scores to be transferred to the remote device in response to the request (at ¶[033] “The invention is a method to link such an integrated information and  control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”, ¶[0257] “In another embodiment a user authorization step is required in the Agreement, and will be implemented as follows.  Rather than automatically instructing the Resource Control Device 126 to change the temperature setting of the master bedroom air conditioner to 78.degree., a data message is sent to an associated terminal such as a personal computer or the like having an interface 218 adapted in accordance with this invention (see section User Interface).  The user interface, which may for example be a web browser running an interface page from a local web server operating in association with the LRM Device 214, will alert the homeowner (such as with a chime and visual cue) that an operation change is being requested.  The homeowner will be requested to authorize the change in temperature setting from 72.degree.  to 78.degree.  at the master bedroom air conditioner.  Assuming the homeowner inputs his acceptance of this requested change, then the air conditioner will be instructed as previously described and the points will be awarded and logged in memory.  If the homeowner does not accept this change (for example, he feels it is too hot outside and wants to keep cool), then the air conditioner setting will not be changed and the Points Engine 216 will not award any points, provided that the homeowner has not previously agreed to make such a change.  However, if the customer (as a Program Participant) has made a prior Agreement to execute a change when called upon on the receipt of a Parametric Resource Signal, and fails to do so, he may receive negative points (as a penalty) for failing to make the change, or for over-riding the response to the Parametric Resource Signal.” ¶[0280] “Set authorization level based on ACCESS DEVICE (trusted,  semi-trusted and public devices/remote networks or locations)”, ¶[0284] “Use device identification with the help of a unique machine id, that helps in formulating additional authorization policies.”).
Regarding claim 12, Silverman discloses the CWS of claim 11, wherein the CWS is further configured to transfer display animation code or instructions to the remote device in response to receiving an authorized request therefrom (at ¶s[033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.” [0275] and [0280] “The Security Architecture to be implemented in the subject invention includes, but is not limited to, the following security features.  These and other security features will be integrated into the communications and access functions for the software applications, as in one implementation described in FIG. 66 and in the demonstrative user-interface screens also depicted herein, as follows… Set authorization level based on ACCESS DEVICE (trusted, semi-trusted and public devices/remote networks or locations)”).
Regarding claim 13, Silverman discloses the CWS of claim 11, wherein the CWS is further configured to respond to a request made via the internet by the remote device using a web browser (at ¶[033] “The invention is a method to link such an integrated information and  control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”, ¶[0257] “In another embodiment a user authorization step is required in the Agreement, and will be implemented as follows.  Rather than automatically instructing the Resource Control Device 126 to change the temperature setting of the master bedroom air conditioner to 78.degree., a data message is sent to an associated terminal such as a personal computer or the like having an interface 218 adapted in accordance with this invention (see section User Interface).  The user interface, which may for example be a web browser running an interface page from a local web server operating in association with the LRM Device 214, will alert the homeowner (such as with a chime and visual cue) that an operation change is being requested.  The homeowner will be requested to authorize the change in temperature setting from 72.degree.  to 78.degree.  at the master bedroom air conditioner.  Assuming the homeowner inputs his acceptance of this requested change, then the air conditioner will be instructed as previously described and the points will be awarded and logged in memory.  If the homeowner does not accept this change (for example, he feels it is too hot outside and wants to keep cool), then the air conditioner setting will not be changed and the Points Engine 216 will not award any points, provided that the homeowner has not previously agreed to make such a change.  However, if the customer (as a Program Participant) has made a prior Agreement to execute a change when called upon on the receipt of a Parametric Resource Signal, and fails to do so, he may receive negative points (as a penalty) for failing to make the change, or for over-riding the response to the Parametric Resource Signal.”).
Regarding claim 14, Silverman discloses, the CWS of claim 11, wherein the CWS is configured to provide access to the remote device to building performance scores stored in the CWS that correspond to the building with which the remote device is associated in response to an authorized request made by the remote device via the internet (at [0261] “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2).  The user terminal may also be directly connected to the LRM Device 214 if a location area information and control network (LAN) is not present at the Location.  If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”).
Regarding claim 15, Silverman discloses the device of claim 11, wherein the remote device is one of a display plaque and a dashboard device (at ¶[013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers, thermostat displays or other information display devices) informs each user how they are doing towards achieving their goals, and shows how much they are saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".”  Further see Figure 5a-1 and 5a-2 and ¶[0263].).
Regarding claim 16, Silverman discloses, the device of claim 11, wherein the processor, memory or a storage device associated with the remote device is pre-loaded with one or more authorization codes that permit at least partial access to the CWS and the performance data (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”, Further see [030], [0143], [0148], [0150], [0181], [0190] and [0215].  Further [033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.” and [0269] “The Program Administrator 1110 and/or Program Operator 1112 may implement an Admin Interface to interoperate with the system as will now be described.  In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.”).
Regarding claim 17, Silverman discloses, a building performance scoring system, comprising:
a central web server (“CWS”) configured to operate in conjunction with a remote device configured to display building or structure performance data, the data corresponding to a predetermined building or structure within which the device is associated (at ¶[0251] “If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc.”  [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”), the CWS comprising means for storing the building performance data (at ¶ [0149]-[0151] “Program Administrators (110)--the Program Administrators define the type, measurement, formulas and calculation methods for parameters related to the various resources considered in the Resource Points Program, and determines the Program Rules governing the type and quantity of Resource Points awarded to… The Program Administrators also set Program Rules governing the interactions between participants, and the mediation of conflicting Resource Utilization requirements from resource production and delivery systems, consuming devices, end-users, and their respective agents, such as agent software programs operating interactively on behalf of Program Participants, that model their behavior, requirements and/or goals.”, Further see ¶ [0217], [0219], [0221]. These paragraphs discloses that the Program administrators and operators define the rules and parameters related to the system, since this is a computerized system it is understood that such instructions are electronically transmitted, stored and executed.), means for updating the building performance data (at ¶[029] “Data is received and variable points awarded in as close to real time as practical, to provide timely feedback to users and reinforce the value to them of the solution."  Further example of receiving and updating the building performance data is found at ¶[0257] and [0261], [0269], [0331].), and means for transferring  the building performance data to the remote device via the internet in response to an authorized request generated by the device and communicated to the CWS via the internet (at [0261] “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2).  The user terminal may also be directly connected to the LRM Device 214 if a location area information and control network (LAN) is not present at the Location.  If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”);
the remote device comprising at least one processor (at ¶ [013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers… informs each user how  they are doing towards achieving their goals, and shows how much they are  saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".”, [0211] “The Resource Points may be viewed (e.g. by the Participant) for example at a local terminal such as a computer or other peripheral as described further herein, or they may be viewed remotely such as over the Internet.”, [0237] “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00").”), first storage means for storing the building or structure performance data, the first storage means being operably connected to or included in the processor (at ¶[0234] “database 532 is a repository of historical data from previous samples”, [0239] “Also stored in the database shown in FIG. 5 is the Points database 576, which is a repository of the Resource Points that have been awarded to or otherwise accumulated by an end user under this invention.  As previously mentioned, the account of Resource Points may be stored locally in storage 222, at each user Location 108, or a central repository as shown in FIG. 5 may be implemented.  In addition, the account information may be synchronized between the local storage and the central storage so each location has valid information regarding a user's Resource Point account.”), second storage means for storing display programming instructions corresponding to the building or structure performance data, the second storage means being operably connected to the processor (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”, Further see [030], [0143], [0148], [0150], [0181], [0190] and [0215].), and a display operably connected to the processor (at ¶[013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers, thermostat displays or other information display devices) informs each user how they are doing towards achieving their goals, and shows how much they are saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".” And [0142] “FIG. 53 shows a display device that is linked to the meter and also to other sensors, as well as containing sensors of its own.  It can provide timely information and control interface for the Local End-User.”),
wherein the performance data comprise at least water data, energy data, human experience (at ¶138 it is disclosed the resources sensing devices 124 are used to receive information of resources utilization (i.e. performance data) of several devices within a location, ¶142 further discloses examples of the resource sensing devices such as an “electric meter” and ¶155 discloses the variety of resources that can be monitored such as “electricity”, “water” and “air quality”.  See also ¶208 (“resource utilization may be monitored at the Location by monitoring the total amount of consumption…of the resource”), ¶225 (“The Resource Sensor Device 124 operates to measure, monitor or calculate the utilization of the Resource (the Resource Utilization Parameters) by the associated Resource Utilization Device 122.)” .).
Regarding claims 18-20 and 26, Silverman discloses the device according to claim 17. Claim 17 requires the device to display at least one of “building or structure performance data” or “building or structure performance scores".  Silverman discloses displaying “building or structure performance data”.  Based on the requirements of claim 17, displaying “building or structure performance scores" is not required.  Furthermore, claims 18-20 are considered based on the requirements of claim 17.     
Regarding claim 21, Silverman discloses the system of claim 17, wherein the CWS is further configured to transfer instructions to the remote device in response to receiving an authorized request therefrom (at [0261] “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2).  The user terminal may also be directly connected to the LRM Device 214 if a location area information and control network (LAN) is not present at the Location.  If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”).
Regarding claim 22, Silverman discloses the system of claim 17, wherein the CWS is further configured to respond to a request made via the internet by the remote device using a web browser (at ¶[033] “The invention is a method to link such an integrated information and  control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”, ¶[0257] “In another embodiment a user authorization step is required in the Agreement, and will be implemented as follows.  Rather than automatically instructing the Resource Control Device 126 to change the temperature setting of the master bedroom air conditioner to 78.degree., a data message is sent to an associated terminal such as a personal computer or the like having an interface 218 adapted in accordance with this invention (see section User Interface).  The user interface, which may for example be a web browser running an interface page from a local web server operating in association with the LRM Device 214, will alert the homeowner (such as with a chime and visual cue) that an operation change is being requested.  The homeowner will be requested to authorize the change in temperature setting from 72.degree.  to 78.degree.  at the master bedroom air conditioner.  Assuming the homeowner inputs his acceptance of this requested change, then the air conditioner will be instructed as previously described and the points will be awarded and logged in memory.  If the homeowner does not accept this change (for example, he feels it is too hot outside and wants to keep cool), then the air conditioner setting will not be changed and the Points Engine 216 will not award any points, provided that the homeowner has not previously agreed to make such a change.  However, if the customer (as a Program Participant) has made a prior Agreement to execute a change when called upon on the receipt of a Parametric Resource Signal, and fails to do so, he may receive negative points (as a penalty) for failing to make the change, or for over-riding the response to the Parametric Resource Signal.”).
Regarding claim 23, Silverman discloses the system of claim 17, wherein the CWS is configured to provide access to the remote device to building performance scores stored in the CWS that correspond to the building with which the remote device is associated or operably connected in response to an authorized request made by the remote device via the internet (at [0261] “A user terminal 218 such as a computer or other device equipped with an information display (which may be as simple as an indicator light or audio tone, or a more complex display on a portable phone, handheld display, graphical display panel, TV set or computer monitor) may be used in conjunction with the location area information and control networks (or LAN) to enable a user to interact with the system as further described herein (see FIG. 2).  The user terminal may also be directly connected to the LRM Device 214 if a location area information and control network (LAN) is not present at the Location.  If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc. Also, the user would be able to interact with the system in this fashion from any location having access to the Internet.  In a preferred embodiment, a personal information peripheral (PIP) is a network-based information appliance that is used to interact with the system.  The PIP is a dedicated device having display, sensors and communication devices, as shown in FIGS. 53-54.”).
Regarding claim 24, Silverman discloses the system of claim 17, wherein the remote device is one of a display plaque and a dashboard device (at ¶[013] “A simple graphic interface, available on a range of display devices (such as cellphones, TVs, Computers, thermostat displays or other information display devices) informs each user how they are doing towards achieving their goals, and shows how much they are saving, how much they are reducing their individual carbon footprint, and how they are contributing to creating a "green community".”  Further see Figure 5a-1 and 5a-2 and ¶[0263].).
Regarding claim 25, Silverman discloses, the system of claim 17, wherein the remote device is further configured to communicate with the CWS and download the performance data (at ¶[0251] “If a computer is used as the user terminal, it may be adapted via a dedicated client software package to interact with the LRM Device, or it may optionally use a browser interface or the like that would communicate with a web server running on or in association with the LRM Device.  Use of a web server would enable any standard computer to interact with the system without requiring special adaptation; it would also enable a user to interact with the system with any type of computing platform that can run a web browser such as a laptop, Smartphone (such as an IPHONE), etc.”  [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.” ).
Regarding claim 27, Silverman discloses, the system of claim 17, wherein the remote device is configured to launch a web browser to communicate with the CWS via the internet, and the processor, memory or storage devices associated with the device are loaded with one or more executable software modules configured to display at least one of the building performance data obtained from the CWS (at [0237]) disclosing “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00") and [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”).
Regarding claim 28, Silverman discloses a method of displaying building performance scores on dashboard, the building performance scores corresponding to a predetermined building or structure within the dashboard is associated (see abstract), the method comprising:
generating a request for building performance score information in the dynamic plaque or dashboard (at ¶[0263] “Assuming that a computer running a web browser is implemented in this example, then the user is able to interact with the system as follows.  FIG. 11 illustrates an introductory web portal page 1102 ("My Home Energy Portal") which is a dashboard that would be displayed upon a user logging into the system.  This page will provide the user with basic performance information such has total energy use 1104 (e.g. "Your energy usage is 1770.29 kwHr"), relative conservation performance 1108 (e.g. "Your conservation participation level is Moderate"), and energy budget status 1106 (e.g. "you are -10% to -1% of your budget to date").  The page also informs the user how far they are into the billing cycle established by the resource provider.  There are also links to an Energy Tips section 1110, that will provide a real-time calculator of projected cost savings for various thermostat setting scenarios, as well as a Bill Analysis section that illustrates the user's bill/payment status.”  Further see [022], [0140], [0148], [0149], [0154], [0163] disclosing the calculation of the green points which is examined as being an equivalent of the performance score.);
sending the request for the building performance score information via the internet from the dashboard to a remote central web server (CWS) (at ¶[033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.” Further see [0211], [0220], [0223], [0250] and [0261].);
authorizing, in the CWS, the request for the building performance score information from the dashboard (at ¶[033] “The invention is a method to link such an integrated information and  control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”, ¶[0257] “In another embodiment a user authorization step is required in the Agreement, and will be implemented as follows.  Rather than automatically instructing the Resource Control Device 126 to change the temperature setting of the master bedroom air conditioner to 78.degree., a data message is sent to an associated terminal such as a personal computer or the like having an interface 218 adapted in accordance with this invention (see section User Interface).  The user interface, which may for example be a web browser running an interface page from a local web server operating in association with the LRM Device 214, will alert the homeowner (such as with a chime and visual cue) that an operation change is being requested.  The homeowner will be requested to authorize the change in temperature setting from 72.degree.  to 78.degree.  at the master bedroom air conditioner.  Assuming the homeowner inputs his acceptance of this requested change, then the air conditioner will be instructed as previously described and the points will be awarded and logged in memory.  If the homeowner does not accept this change (for example, he feels it is too hot outside and wants to keep cool), then the air conditioner setting will not be changed and the Points Engine 216 will not award any points, provided that the homeowner has not previously agreed to make such a change.  However, if the customer (as a Program Participant) has made a prior Agreement to execute a change when called upon on the receipt of a Parametric Resource Signal, and fails to do so, he may receive negative points (as a penalty) for failing to make the change, or for over-riding the response to the Parametric Resource Signal.” ¶[0280] “Set authorization level based on ACCESS DEVICE (trusted,  semi-trusted and public devices/remote networks or locations)”, ¶[0284] “Use device identification with the help of a unique machine id, that helps in formulating additional authorization policies.”);
following authorization of the request for the building performance score information by the CWS, retrieving the building performance score information from the CWS, where the building performance score information corresponds to the predetermined building or structure (at ¶[022] “The type and quantity of these points are determined according to a set of "rules", established by the program administrators, and embodied in a "rules engine" that performs calculations to determine the award of these points based on the behavior of that participant and other conditions as described herein.  In general, these rules are based on an analysis of the monitored resource utilization with respect to a plurality of time-variant and location-variant parameters, and other such factors that the program administrator may designate.  The type and quantity of points related to the utilization of the resource are defined by the program administrators, and are calculated according to a set of rules that establish the relationship (expressed mathematically as formulas and/or algorithms) between the parameters and the points to be awarded.  This calculation is based on a set of overall "Resource Points Market" rules that are established by a "Program Administrator" and calculated and dispensed by a "Points Engine", a system that executes mathematical calculations and algorithmic operations to determine the type and quantity of Resource Points to be awarded for a particular behavior at a particular time under a particular set of circumstances, based on information about the behavior of the particular Program participants with respect to goals established for the Program.” Further see ¶[0269] “The Program Administrator 1110 and/or Program Operator 1112 may implement an Admin Interface to interoperate with the system as will now be described.  In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.  The Dashboard 1802 summarizes various data such as Present Demand 1804, which may be viewed for the entire grid or for any selected component of the grid such as any substation or transformer.  Data such as Total Capacity of the grid or component, Present Demand, and resulting % of maximum are also shown.”);
sending the building performance score information from the CWS to the dashboard via the internet (at ¶[033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.”  Further see [0211] “The Resource Points may be viewed (e.g. by the Participant) for example at a local terminal such as a computer or other peripheral as described further herein, or they may be viewed remotely such as over the Internet.”);
loading the building performance score information into a memory or processor of the dashboard (at ¶[0211] “Resource Points that are provided under this invention may be accumulated in an account stored at the end-user Location, or the account may be stored at a service facility remote from the Location, wherein the service facility additionally stores a number of accounts associated with different locations (such as associated with the Program Operator); or the account data may be stored in multiple locations and synchronized between locations.  In the first case of local storage, Resource Points might be accumulated and stored in memory associated with a Device such as the Local Resource Monitoring Device.”), and
displaying performance scores corresponding to the building performance score information on a display of dashboard (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.).
Regarding claim 29, Silverman discloses the method of claim 28, wherein the building score information retrieved the CWS comprises instructions configured to be executed by the dashboard (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”).
Regarding claim 30, Silverman discloses the method of claim 28, wherein the dashboard generates and makes the request to the remote CWS using a web browser (at [0237]) disclosing “There is also a PC (computer) 566 and an associated user interface 218 that allows the user to interact with the system using a conventional web browser or similar information and control interface, or even with a remote control and a local interface unit to a conventional TV set (using an unoccupied channel such as "00") and [0269] “In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.  FIG. 18 shows a Dashboard page 1802 for the Admin Interface.” [0331] “Data will be collected and stored, accurately time-stamped, and delivered to utility servers for access by each of the three groups as needed.”).
Regarding claim 31, Silverman discloses the method of claim 28, wherein a processor, a memory, or a storage device operably coupled to or forming a portion of the dynamic plaque or dashboard that is pre-loaded with one or more authorization codes that permit at least partial access to the CWS and the building performance information stored therein (at ¶ [022] “The present invention includes a collection of hardware (including equipment already deployed on the existing resource systems as well as new equipment described herein), software, and applications that create an information and control network to monitor utilization of a resource at a location associated with a participant in the program, and then determines a quantity of a one or more types of "resource points" to be provided to an account associated with that participant.”, Further see [030], [0143], [0148], [0150], [0181], [0190] and [0215].  Further [033] “The invention is a method to link such an integrated information and control network to the Internet, and to provide secure and authenticated access to interact with such a network via the Internet using a conventional web-browser.” and [0269] “The Program Administrator 1110 and/or Program Operator 1112 may implement an Admin Interface to interoperate with the system as will now be described.  In the same manner as with the User Interface, the Admin Interface typically will run on a web browser that enables access to a web server running in association with the Program Operator infrastructure.”).
Regarding claim 32, Silverman discloses the method of claim 28, wherein the building performance information comprise at least three of water data, energy data, human experience data, transportation data, and waste data at ¶138 it is disclosed the resources sensing devices 124 are used to receive information of resources utilization (i.e. performance data) of several devices within a location, ¶142 further discloses examples of the resource sensing devices such as an “electric meter” and ¶155 discloses the variety of resources that can be monitored such as “electricity”, “water” and “air quality”.  See also ¶208 (“resource utilization may be monitored at the Location by monitoring the total amount of consumption…of the resource”), ¶225 (“The Resource Sensor Device 124 operates to measure, monitor or calculate the utilization of the Resource (the Resource Utilization Parameters) by the associated Resource Utilization Device 122.)”.).
Regarding claim 33, Silverman discloses the method of claim 28, wherein the dashboard is configured to show the performance scores on the display such that at least some of the scores displayed on the display have their own icons, segments or paths corresponding thereto (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.  Further see Figures 11, 22 wherein a section is shown disclosing the points.).
Regarding claim 34, Silverman discloses the method of claim 33, wherein the  segments are curved (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.  Further see Figures 11, 22 wherein a section is shown disclosing the points.).
Regarding claim 35, Silverman discloses the method of claim 33, wherein at least one of the length, width, thickness, color, hue, saturation, darkness, lightness, brightness, brilliance, dullness, contrast, intensity, density or pattern of each icon, segment or path is proportional to the building performance score corresponding thereto (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.  Further see Figures 11, 22 wherein a section is shown disclosing the points.).
Regarding claim 36, Silverman discloses the method of claim 28, wherein the performance scores are displayed on the display in an animation sequence (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.  Further see Figures 11, 22 wherein a section is shown disclosing the points.).
Regarding claim 37, Silverman discloses the method of claim 36, wherein the animation sequence is displayed on the display as a series of nested circular or semi-circular racetracks corresponding to different building performance scores (at ¶[0261], [0262], [0265] and Figure 11 disclosing the points being displayed in the user dashboard.  Further see Figures 11, 22 wherein a section is shown disclosing the points.).
Regarding claim 38, Silverman discloses the method of claim 28, wherein the request made by the dashboard for the building performance information is initiated by an authorized user (at ¶[0280] “Set authorization level based on ACCESS DEVICE (trusted,  semi-trusted and public devices/remote networks or locations)”, ¶[0284] “Use device identification with the help of a unique machine id, that helps in formulating additional authorization policies.”).
Regarding claim 39, Silverman discloses the method of claim 28, wherein the request made by the dashboard for the building performance information is automatically generated and sent by the dashboard to the CWS according to a predetermined schedule (at ¶[0264] “The user is provided with a Select View option 1208 in which he can change the view from daily to weekly or monthly, or change from graphical to detailed view, etc. A Compare option 1210 is also provided that enables the user to compare energy usage, demand, cost, conservation and saving of the present period with a plurality of previous periods, and with predictions based on changes in user-determined setting and other conditions.”  Further see [0170], [0178]-[0180], [0185]-[0188] and [0205])




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Silverman as applied to claim 28 above, and further in view of Lopez (US Patent Publication 2010/0324956).
Regarding claim 40, Silverman discloses the method of claim 28.
Silverman does not explicitly discloses:
wherein the CWS is further configured to provide software or firmware updates to the dynamic plaque or dashboard via the internet.
However Lopez, which is directed to green initiatives for buildings further discloses:
 wherein a server is further configured to provide software or firmware updates to a dynamic plaque or dashboard via internet (at ¶ [0269] “the system includes a remote data update server that updates the pricing, "green" and/or other database(s) across the Internet with more current pricing, "green" and/or other data and/or information (in comparison with previously-existing data and/or information), which may be used by the plug-in computer software code periodically (at any desired or required time interval, such as daily, bi-weekly, weekly, bi-monthly, monthly, bi-annually, annually and/or the like) or upon demand of a user (i.e., at any time and/or date); and (iv) the system includes a computer software update database installer program to install database updates or database update systems from, for example, a physical storage medium (CD, DVD, thumb drive, tape drive and/or the like).  In FIG. 40, the plug-in computer software code operates in the plan drawer's (or other user's) computer.  In FIG. 40, the plug-in computer software code operates in the plan drawer's (or other user's) computer, which requests data and/or information from the plug-in computer software code, which in turn requests the data and/or information from the database(s) present on the physical storage medium.” Further see [0270], [0273], [0279], and [0310].)
Thus, when both references are combined, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify Silverman with the teaching of Lopez by including a server to allow for updates to the dashboard using the internet since such an improvement is a well-known concept in computing arts and represents just a combination of known prior art elements that yield to predictable results such as maintaining the dashboard up to date.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
www.EDCmag.com, LEED for Existing Buildings, Paul von Paumgartten, February 2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA C SANTOS-DIAZ whose telephone number is (571)272-6532. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689